DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“fingerprint recognition unit” in claim 1, and claims 2-7 by dependency; and

“fake determination unit” in claim 1, and claims 2-7 by dependency.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image1.png
    350
    1184
    media_image1.png
    Greyscale


 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “fingerprint recognition unit” and “fake determination unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as indicated above.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function The originally filed written description lacks any description of the corresponding structure that constitutes the “fingerprint recognition unit” and “fake determination unit”.   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above.

The following is a statement of reasons for the indication of allowable subject matter:  

Independent claim 1 recites (with emphasis added):  

A fake fingerprint identification device comprising: 

a fingerprint recognition unit reading a live fingerprint or a fake fingerprint by the application of an alternating voltage to check a first capacitance of the live fingerprint or a second capacitance of the fake fingerprint and identifying the live fingerprint or the fake fingerprint based on the first or second capacitance value; and

a fake determination unit oscillating a TX ultrasonic signal based on vibration additionally generated by the application of the alternating voltage, recognizing an RX ultrasonic signal reflected from the live fingerprint or the fake fingerprint, and determining the physical properties of a subject leaving the live fingerprint or the fake fingerprint to physically authenticate the live fingerprint or the fake fingerprint when the frequency of the TX or RX ultrasonic signal varies.



Regarding the “fingerprint recognition unit”, the Koyama (US 5,990,804) reference discloses:

a fingerprint recognition unit (

    PNG
    media_image2.png
    444
    515
    media_image2.png
    Greyscale




 ) reading a live fingerprint or a fake fingerprint (

    PNG
    media_image3.png
    175
    199
    media_image3.png
    Greyscale

 ) by the application of an alternating voltage  ( 


    PNG
    media_image4.png
    344
    541
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    228
    726
    media_image5.png
    Greyscale

) to check a first capacitance of the live fingerprint or a second capacitance of the fake fingerprint and identifying the live fingerprint or the fake fingerprint based on the first or second capacitance value (

    PNG
    media_image6.png
    486
    736
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    204
    731
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    557
    716
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    561
    569
    media_image9.png
    Greyscale

).

Koyama (US 5,990,804) does not teach the elements of the subsequently claimed “a fake determination unit”.

	Regarding the “a fake determination unit”, Lee (US 2013/0136321 A1) discloses:


a fake determination unit (

    PNG
    media_image10.png
    480
    547
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    93
    620
    media_image11.png
    Greyscale


 ) oscillating a TX ultrasonic signal based on vibration (


    PNG
    media_image12.png
    256
    628
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    276
    603
    media_image13.png
    Greyscale



 ) additionally, generated by the application of the alternating voltage (this element is NOT taught by the Lee reference), recognizing an RX ultrasonic signal reflected from the live fingerprint or the fake fingerprint (

    PNG
    media_image14.png
    126
    632
    media_image14.png
    Greyscale


 ), and determining the physical properties of a subject leaving the live fingerprint or the fake fingerprint to physically authenticate the live fingerprint or the fake fingerprint when the frequency of the TX or RX ultrasonic signal varies (

    PNG
    media_image15.png
    726
    611
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    308
    612
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    227
    597
    media_image17.png
    Greyscale

).

	As noted above, while Lee does not teach, “oscillating a TX ultrasonic signal based on vibration additionally generated by the application of the alternating voltage”, which is the same alternating voltage recited in the “fingerprint recognition unit” claim element.  Therefore, the “fingerprint recognition unit” element and the “fake determination unit” are interconnected by the common claim 

    PNG
    media_image18.png
    389
    617
    media_image18.png
    Greyscale

 ) would not be suitable as a driving voltage for the ultrasonic transmitter of Lee, and vice versa.  Any combination of Koyama and Lee would therefore be based on impermissible hindsight, and destroy a fundamental operating principle of one of the two references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665